

116 SRES 774 ATS: Honoring the United Nations World Food Programme on the occasion of being awarded the 2020 Nobel Peace Prize.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 774IN THE SENATE OF THE UNITED STATESNovember 16, 2020Mr. Boozman (for himself, Mr. Brown, Mr. Casey, Mr. Durbin, Mr. Moran, Mr. Blunt, Mr. Young, Mr. Cardin, Mr. Leahy, Mr. Booker, Mr. Roberts, Mr. Coons, Mr. Graham, Mr. Merkley, Mrs. Gillibrand, Mrs. Hyde-Smith, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 22 (legislative day, December 21), 2020Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTIONHonoring the United Nations World Food Programme on the occasion of being awarded the 2020 Nobel Peace Prize.Whereas, on October 9, 2020, the Norwegian Nobel Committee announced that the Nobel Peace Prize for 2020 has been awarded to the United Nations World Food Programme (referred to in this preamble as the WFP) for its efforts to combat hunger, for its contribution to bettering conditions for peace in conflict-affected areas and for acting as a driving force in efforts to prevent the use of hunger as a weapon of war and conflict;Whereas the WFP is the largest international humanitarian organization that addresses hunger, promotes food security, and saves lives, including in response to many of the most dangerous and complex crises in the world;Whereas, in 2019, an estimated 135,000,000 people around the world suffered from acute hunger and the WFP provided nutrition assistance to nearly 100,000,000 people in 88 countries;Whereas the 2020 coronavirus pandemic has contributed to a significant increase in hunger around the world, and the WFP has surged its capacity in order to meet that compounded need;Whereas the United States played an integral role in the founding of the WFP, remains its strongest supporter, and provides, as of the date of adoption of this resolution, more than 40 percent of its annual resources;Whereas the WFP has stated, Until the day we have a medical vaccine, food is the best vaccine against chaos; andWhereas the Norwegian Nobel Committee, in announcing the winner of the Nobel Peace Prize for 2020, stated, The work of the World Food Programme to the benefit of humankind is an endeavour that all the nations of the world should be able to endorse and support: Now, therefore, be itThat the Senate—(1)joins the other countries of the world in—(A)affirming the mission of the United Nations World Food Programme (referred to in this resolution as the WFP) on the occasion of being awarded the 2020 Nobel Peace Prize; and(B)supporting the leadership of the WFP Executive Director, David Beasley, and the contributions of the more than 17,000 WFP staff, who work tirelessly, and often at great personal risk, to combat hunger and save lives around the world; and(2)remains committed to the goal of the international community to end hunger, achieve food security, and improve nutrition, including through the work of the WFP.